Appeal by the defendant from two judgments of the Supreme Court, Kings County (Hayes, J.), both rendered September 16, 1985, convicting him of criminal possession of a weapon in the third degree (two counts; one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The decision to grant or deny a request to withdraw a guilty plea rests within the sound discretion of the court (People v Stubbs, 110 AD2d 725). The defendant made a full admission of the underlying facts of the crimes at the time of his pleas and acknowledged that he fully understood the rights he was waiving. His belated and unsubstantiated claims of innocence do not render his pleas defective (see, People v Mota, 125 AD2d 609, lv denied 69 NY2d 830). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.